Case 1:20-cv-00327-EK-PK Document 28 Filed 10/20/20 Page 1 of 2 PageID #: 174




                                      October 20, 2020

  Via ECF

  Hon. Peggy Kuo
  United States Magistrate Judge
  U.S. District Court - Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re: SEC v. Grybniak et al. 1:20-cv-327-EK-PK

  Dear Judge Kuo:
          Pursuant to the Court’s Order of May 19, 2020 (ECF No. 23), Plaintiff U.S.
  Securities and Exchange Commission (“Plaintiff” or “SEC”) and Defendants Sergii
  “Sergey” Grybniak and Opporty International, Inc. (“Opporty”) (collectively
  “Defendants”) submit this joint status report advising the Court on the status of the
  above-entitled case, including the progress of discovery and settlement negotiations.
         (1) Progress of Discovery
          On April 28, 2020, the SEC served on Defendants its Initial Disclosures pursuant
  to Fed. R. Civ. P. 26(a), and on the same day made an initial production of over 1200
  documents collected during its pre-filing investigation – many of which Defendants
  produced during the SEC’s investigation. Defendants made their Initial Disclosures on
  May 19, 2020.
          Pursuant to the Scheduling Order entered by the Court on May 19, 2020 (ECF No.
  23), the SEC served its First Request for Production and First Set of Interrogatories on
  July 16, 2020. On August 30, 2020, Defendants served their Objections and Answers to
  the SEC’s First Set of Interrogatories. On the same date, Defendants served their
  Objections and Responses to the SEC’s First Request for Production, and therein
  indicated they would “conduct a reasonable search for responsive, non-privileged
  documents” (not previously produced during the SEC’s pre-filing investigation) and
  produce such documents to the SEC. Defendants intend to produce to the SEC any
  additional responsive, non-privileged documents in substantial part by Friday, October
  30, 2020.
         On July 30, 2020, Defendants served on the SEC their First Request for
  Production and First Set of Interrogatories. The SEC served its Objections and Answers
Case 1:20-cv-00327-EK-PK Document 28 Filed 10/20/20 Page 2 of 2 PageID #: 175

  Hon. Peggy Kuo                                                                  Page 2

  to Defendants’ First Set of Interrogatories on October 2, 2020. On the same date, the
  SEC served its Objections and Responses to Defendants’ First Request for Production,
  and therein indicated it would produce any responsive, non-privileged documents within
  21 days. Accordingly, the SEC produced such documents (approximately 10,000 pages)
  to Defendants on October 19, 2020.
         The SEC has also conducted limited third-party discovery. On July 21, 2020, the
  SEC served subpoenas to produce documents (pursuant to Fed. R. Civ. P. 45) on two
  relevant entities. On August 31, 2020, the SEC provided to Defendants all documents
  produced in response to those two subpoenas.
         The parties plan to schedule depositions soon and, pursuant to the Scheduling
  Order (ECF No. 23), complete fact discovery on or before March 15, 2021. The parties
  have agreed in principle to conduct depositions remotely due to safety concerns arising
  from the COVID-19 pandemic, and intend to discuss and reach an agreement regarding
  the procedures applicable to the taking of remote depositions.
         (2) Settlement Discussions
          Since the Initial Conference held on May 19, 2020, the parties’ counsel have met
  telephonically at least three times and have exchanged several e-mails discussing a
  potential resolution to this case. However, at this stage of the case, with deposition
  discovery yet to commence, the parties do not believe that a settlement conference or
  other alternative dispute resolution measures would be productive.
         Thank you for your time and attention in this matter. If you have any additional
  questions, Mr. Margida can be reached at (202) 551-8504, and Mr. Dellaportas can be
  reached at (212) 238-3092.
                                                      Respectfully submitted,


                                                      /s/ Nicholas C. Margida
                                                      Nicholas C. Margida
                                                      Counsel for Plaintiff


                                                      /s/ John Dellaportas
                                                      John Dellaportas
                                                      Counsel for Defendants

  Cc:    All Counsel of Record (via ECF)
